                Case 2:15-cv-00644-VCF Document 88 Filed 02/03/21 Page 1 of 3


 1
     MICHAEL R. BROOKS, ESQ.
     Nevada Bar No. 007287
 2   HUTCHISON & STEFFEN, PLLC
     Peccole Professional Park
 3   10080 West Alta Drive, Suite 200
     Las Vegas, Nevada 89145
 4   Telephone: (702) 385.2500
     Facsimile: (702) 385.2086
 5   Email: mbrooks@hutchlegal.com
                   st
 6 Attorneys for 21 Mortgage Corporation

 7                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF NEVADA
 8
     INVEST VEGAS, LLC; MDM CONSULTANTS,                   Case No.: 2:15-cv-00644-VCF
 9 INC.

10                    Plaintiff,

11         v.

12 21
      ST
             MORTGAGE CORPORATION; CAL-                     STIPULATION TO CONTINUE
     WESTERN RECONVEYANCE CORPORATION;                     HEARING ON DEFENDANT 21ST
     NATIONAL CITY MORTGAGE, A DIVISION OF                 MORTGAGE CORPORATION’S
13                                                            MOTION FOR SUMMARY
     NATIONAL CITY BANK OF INDIANA;
     COMMERICAL LAND TITLE INSURANCE                               JUDGMENT
14   COMPANY;         ONTARIO    CONDOMINIUM
     RENTAL SERVICES INC.; TICOR TITLE OF
15   NEVADA, INC.; HARLEE S. CARTER; LANA
     CARTER; CARREN C. BOUTON; DOES I through
16   X, inclusive; ROE BUSINESS ENTITIES I through
     X, inclusive
17
                    Defendants.
18

19

20

21

22

23

                                             Page 1 of 3
                 Case 2:15-cv-00644-VCF Document 88 Filed 02/03/21 Page 2 of 3


 1
     21ST MORTGAGE CORPORATION
 2
                       Counterclaimant,
 3
            v.
 4 MDM CONSULTANTS, INC.,

 5          Counterdefendants.

 6       STIPULATION TO CONTINUE HEARING ON DEFENDANT 21ST MORTGAGE
                CORPORATION’S MOTION FOR SUMMARY JUDGMENT
 7
            WHEREAS, Counsel for 21ST MORTGAGE CORPORATION (“Defendant”) is
 8
     requesting a continuance of the hearing on Defendant’s Motion for Summary Judgment to
 9
     accommodate his personal schedule in light of his daughter’s wedding on February 6, 2021;
10          WHEREAS, counsel for MDM CONSULTANTS (“Plaintiff”) and Opposing Party has

11 agreed to accommodate Plaintiff’s counsel’s request;

12          WHEREAS, the parties wish to continue this matter at least one week to a date

13 convenient for the Court;

14          IT IS HEREBY STIPULATED by and between Plaintiff and Defendant (collectively, the

     “Parties”), by and through their counsel of record, hereby stipulate and agree to continue the
15
     hearing on Defendant 21st Mortgage Corporation’s Motion for Summary Judgment to a date at
16
     the Court’s convenience.
17
      DATED this 2nd day of February, 2021.            DATED this 2nd day of February, 2021.
18
      By /s/ Michael R. Brooks___________              By /s/ Garrett R. Chase________________
19    Michael R. Brooks, Esq. (007287)                    Garrett R. Chase, Esq. (014498)
      HUTCHISON & STEFFEN, PLLC                           SHUMWAY VAN
20    Peccole Professional Park                           8985 South Eastern Avenue, Suite 100
      10080 West Alta Drive, Suite 200                    Las Vegas, Nevada 89123
21    Las Vegas, Nevada 89145
                                                           Attorneys for Plaintiff
22    Attorneys for Defendant                              MDM Consultants, Inc.
      21st Mortgage Corporation
23

                                                 Page 2 of 3
             Case 2:15-cv-00644-VCF Document 88 Filed 02/03/21 Page 3 of 3


 1
                                            ORDER
 2        IT IS SO ORDERED:
    The video hearing on the motion for summary judgment scheduled for February 5, 2021, is VACATED
 3 and RESCHEDULED.
          Defendant 21st Mortgage Corporation’s Motion for Summary Judgment shall be heard on
 4 February 19, 2021               1:00 PM
   ______________________ at ________________ a.m./p.m.
 5

 6
                                                 UNITED STATES MAGISTRATE JUDGE
 7                                                       2-3-2021
                                                 Dated:           _________

 8 Respectfully Submitted by:
                                                   The parties must email Tawnee Renfro with an email
                                                   address to be used for the video conference hearing
 9 HUTCHISON & STEFFEN, PLLC
                                                   by noon,February 18, 2021.
                                                   The parties are directed to refer to ECF No. 86 for
10                                                 additional instructions regarding appearing at the
   /S/ MICHAEL R. BROOKS___________
   Michael R. Brooks, Esq. (007287)                video hearing.
11 Peccole Professional Park
   10080 West Alta Drive, Suite 200
12 Las Vegas, Nevada 89145

13 Attorneys for Defendant
     21st Mortgage Corporation
14

15

16

17

18

19

20

21

22

23

                                           Page 3 of 3
